DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-31 & 33-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims s & 3-51 of U.S. Patent No. 11,305,160. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.
Claims 1-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 & 33-52 of U.S. Patent No. 10,926,140. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.
The claim correspondence is as follows:
Claim
Application
11,305,160
10,926,140
1
1. A method comprising: generating, by a heater that is configured for affecting a temperature change, a smoke; signaling, by a signaling component, to a person; controlling, by software that is executed by a processor, the heater and the signaling component; and powering, the processor, the heater, and the signaling component, by a rechargeable battery, wherein the battery, the processor, the heater, and the signaling component are enclosed in a housing that is dimensioned and shaped as a hand-held housing and is substantially cylinder or cone shaped.  
1. A device for generating smoke comprising: a heater for affecting a temperature change; a signaling component for signaling to a person; software and a processor for executing the software, the processor is coupled to control the heater and the signaling component; a rechargeable battery for powering the device; and a housing for enclosing the battery, the processor, the heater, and the signaling component, wherein the device is configured for generating smoke, wherein the housing in dimensioned and shaped as a hand-held housing, and wherein the signaling component comprises, consists of, or is based on, a visible light emitter for emitting a visible light indicating a first status to the person. & 2. The device according to claim 1, wherein the housing is substantially cylinder or cone shaped.
1. A device for generating smoke comprising: a heater for affecting a temperature change; a signaling component for signaling to a person; software and a processor for executing the software, the processor is coupled to control the heater and the signaling component; a rechargeable battery for powering the device; and a housing for enclosing the battery, the processor, the heater, and the signaling component, wherein the device is configured for generating smoke, and wherein the housing in dimensioned and shaped as an hand-held housing and is substantially cylinder or cone shaped.
2
2. The method according to claim 1, wherein the signaling component is mounted in the housing so that the signaling is to a person that is external to the housing.  
-
2. The device according to claim 1, wherein the signaling component is mounted in the housing for signaling to a person that is external to the housing.
3
3. The method according to claim 1, further comprising charging, by a battery charger in the housing, the rechargeable battery.  
3. The device according to claim 1, further comprising in the housing a battery charger connected for charging of the rechargeable battery.
3. The device according to claim 1, further comprising in the housing a battery charger connected for charging of the rechargeable battery.
4
4. The method according to claim 1, further comprising connecting, by a connector in the housing, to a cable carrying DC power, and charging, from the DC power, the rechargeable battery.  
4. The device according to claim 1, further comprising in the housing a connector for connecting to a cable carrying DC power for charging of the rechargeable battery from the DC power.
4. The device according to claim 1, further comprising in the housing a connector for connecting to a cable carrying DC power for charging of the rechargeable battery from the DC power.
5
5. The method according to claim 1, further comprising contactless charging, by a battery charger in the housing, the rechargeable battery.  
5. The device according to claim 1, further comprising in the housing a battery charger connected for contactless charging of the rechargeable battery.
5. The device according to claim 1, further comprising in the housing a battery charger connected for contactless charging of the rechargeable battery.
6
6. The method according to claim 5, wherein the contactless charging is induction-based, wherein the battery charger comprises, or consists of, an induction coil for inductively receiving AC power when in an electromagnetic field, and wherein the charging comprises charging the rechargeable battery from the received AC power.  
6. The device according to claim 5, wherein the contactless charging is induction-based, and wherein the battery charger comprises, or consists of, an induction coil for inductively receiving AC power when in an electromagnetic field, and for charging the rechargeable battery from the received AC power.
6. The device according to claim 5, wherein the contactless charging is induction-based, and wherein the battery charger comprises, or consists of, an induction coil for inductively receiving AC power when in an electromagnetic field, and for charging the rechargeable battery from the received AC power.
7
7. The method according to claim 1, further comprising communicating over a wireless network, wherein the signaling 44comprises signaling to a person in response to data received over the wireless network, and wherein the generating of the smoke comprises generating in response to data received over the wireless network.  
7. The device according to claim 1, further operative for communication over a wireless network, wherein the signaling component is operative for signaling to a person in response to data received over the wireless network, or wherein the smoke is generated in response to data received over the wireless network.
7. The device according to claim 1, further operative for communication over a wireless network, wherein the signaling component is operative for signaling to a person in response to data received over the wireless network, or wherein the smoke is generated in response to data received over the wireless network.
8
8. The method according to claim 7, wherein the wireless network is a Wireless Personal Area Network (WPAN).  
8. The device according to claim 7, wherein the wireless network is a Wireless Personal Area Network (WPAN).
8. The device according to claim 7, wherein the wireless network is a Wireless Personal Area Network (WPAN).
9
9. The method according to claim 8, wherein the wireless network uses Bluetooth protocol according to IEEE 802.15.1 standard.  
9. The device according to claim 8, wherein the wireless network uses Bluetooth protocol according to IEEE 802.15.1 standard.
9. The device according to claim 8, wherein the wireless network uses Bluetooth protocol according to IEEE 802.15.1 standard.
10
10. The method according to claim 7, wherein the wireless network is a Wireless Local Area Network (WLAN).  
10. The device according to claim 7, wherein the wireless network is a Wireless Local Area Network (WLAN).
10. The device according to claim 7, wherein the wireless network is a Wireless Local Area Network (WLAN).
11
11. The method according to claim 10, wherein the wireless network uses WLAN protocol according to IEEE 802.11 standard.  
11. The device according to claim 10, wherein the wireless network uses WLAN protocol according to IEEE 802.11 standard.
11. The device according to claim 10, wherein the wireless network uses WLAN protocol according to IEEE 802.11 standard.
12
12. The method according to claim 1, further comprising producing, by an accelerometer attached to the housing, an output signal responsive to an acceleration or position of the housing.  
12. The device according to claim 1, further comprising an accelerometer attached to the housing for producing an output signal responsive to an acceleration or position of the device.
12. The device according to claim 1, further comprising an accelerometer attached to the housing for producing an output signal responsive to an acceleration or position of the device.
13
13. The method according to claim 12, wherein the signaling comprises signaling to a person in response to the output signal, or wherein the generating comprises generating of smoke in response to the output signal.  
13. The device according to claim 12, wherein the signaling component is operative for signaling to a person in response to the output signal, or wherein the smoke is generated in response to the output signal.
13. The device according to claim 12, wherein the signaling component is operative for signaling to a person in response to the output signal, or wherein the smoke is generated in response to the output signal.
14
14. The method according to claim 12, wherein the accelerometer comprises, consists of, uses, or is based on, a piezoelectric, piezoresistive, capacitive, Micro-mechanical Electrical Systems (MEMS), or electromechanical accelerometer.  
14. The device according to claim 12, wherein the accelerometer comprises, consists of, uses, or is based on, a piezoelectric, piezoresistive, capacitive, Micro-mechanical Electrical Systems (MEMS), or electromechanical accelerometer.
14. The device according to claim 12, wherein the accelerometer comprises, consists of, uses, or is based on, a piezoelectric, piezoresistive, capacitive, Micro-mechanical Electrical Systems (MEMS), or electromechanical accelerometer.
15
15. The method according to claim 12, wherein the output signal is responsive to a magnitude or a direction of the housing acceleration or position, and the accelerometer is a single-axis, two-axis, or a three-axis accelerometer.  
15. The device according to claim 12, wherein the output signal is responsive to a magnitude or a direction of the device acceleration or position, and the accelerometer is a single-axis, two-axis, or a three-axis accelerometer.
15. The device according to claim 12, wherein the output signal is responsive to the magnitude or the direction of the device acceleration or position, and the accelerometer is a single-axis, two-axis, or a three-axis accelerometer.
16
16. The method according to claim 15, wherein the housing further comprising a compartment mechanically secured to the housing for enclosing at least the rechargeable battery and a securely removable cover for covering the compartment, so that 45when the cover is removed the compartment is accessible at least for replacing the rechargeable battery.  
16. The device according to claim 15, wherein the housing further comprising a compartment mechanically secured to the housing for enclosing at least the rechargeable battery and a securely removable cover for covering the compartment, so that when the cover is removed the compartment is accessible at least for replacing the rechargeable battery.
16. The device according to claim 15, wherein the housing further comprising a compartment mechanically secured to the housing for enclosing at least the rechargeable battery and a securely removable cover for covering the compartment, so that when the cover is removed the compartment is accessible at least for replacing the rechargeable battery.
17
17. The method according to claim 1, wherein the signaling component comprises, consists of, or is based on, a visible light emitter, and wherein the signaling comprises emitting a visible light indicating a first status to the person.  
1. A device for generating smoke comprising: a heater for affecting a temperature change; a signaling component for signaling to a person; software and a processor for executing the software, the processor is coupled to control the heater and the signaling component; a rechargeable battery for powering the device; and a housing for enclosing the battery, the processor, the heater, and the signaling component, wherein the device is configured for generating smoke, wherein the housing in dimensioned and shaped as a hand-held housing, and wherein the signaling component comprises, consists of, or is based on, a visible light emitter for emitting a visible light indicating a first status to the person.
17. The device according to claim 1, wherein the signaling component comprises, consists of, or is based on, a visible light emitter for emitting a visible light indicating a first status to the person.
18
18. The method according to claim 17, wherein the visible light emitter comprises, consists of, or is based on, a semiconductor component, an incandescent lamp, or a fluorescent lamp.  
18. The device according to claim 1, wherein the visible light emitter comprises, consists of, or is based on, a semiconductor component, an incandescent lamp, or a fluorescent lamp.
18. The device according to claim 17, wherein the visible light emitter comprises, consists of, or is based on, a semiconductor component, an incandescent lamp, or a fluorescent lamp.
19
19. The method according to claim 17, wherein the visible light emitter comprises, consists of, or is based on, a Light Emitting Diode (LED).  
19. The device according to claim 1, wherein the visible light emitter comprises, consists of, or is based on, a Light Emitting Diode (LED).
19. The device according to claim 17, wherein the visible light emitter comprises, consists of, or is based on, a Light Emitting Diode (LED).
20
20. The method according to claim 19, wherein the LED is a multi-color LED operative to illuminate in multiple colors.  
20. The device according to claim 19, wherein the LED is a multi-color LED operative to illuminate in multiple colors.
20. The device according to claim 19, wherein the LED is a multi-color LED operative to illuminate in multiple colors.
21
21. The method according to claim 17, wherein the visible light emitter consists of, or comprises, a numerical display for displaying one or more digits representing a number.  
21. The device according to claim 1, wherein the visible light emitter consists of, or comprises, a numerical display for displaying one or more digits representing a number.
21. The device according to claim 17, wherein the visible light emitter consists of, or comprises, a numerical display for displaying one or more digits representing a number.
22
22. The method according to claim 21, wherein the numerical display comprises, consists of, or uses, seven-segments display.  
22. The device according to claim 21, wherein the numerical display comprises, consists of, or uses, seven-segments display.
22. The device according to claim 21, wherein the numerical display comprises, consists of, or uses, seven-segments display.
23
23. The method according to claim 17, wherein the visible light emitter consists of, or comprises, an alphanumeric display for displaying characters, numbers, letters, or symbols.  
23. The device according to claim 1, wherein the visible light emitter consists of, or comprises, an alphanumeric display for displaying characters, numbers, letters, or symbols.
23. The device according to claim 17, wherein the visible light emitter consists of, or comprises, an alphanumeric display for displaying characters, numbers, letters, or symbols.
24
24. The method according to claim 23, wherein the alphanumeric display is operative to display scrolling, static, or flashing words or characters.  
24. The device according to claim 23, wherein the alphanumeric display is operative to display scrolling, static, or flashing words or characters.
24. The device according to claim 23, wherein the alphanumeric display is operative to display scrolling, static, or flashing words or characters.
25
25. The method according to claim 17, wherein the visible light emitter consists of, or comprises, a flat-panel digital display for displaying graphical or text information.  
25. The device according to claim 1, wherein the visible light emitter consists of, or comprises, a flat-panel digital display for displaying graphical or text information.
25. The device according to claim 17, wherein the visible light emitter consists of, or comprises, a flat-panel digital display for displaying graphical or text information.
26
26. The method according to claim 25, wherein the digital display is based on, comprises, or uses, a Liquid Crystal 46Display (LCD), a Thin-Film Transistor (TFT), or a Field Emission Display (FED) display.  
26. The device according to claim 25, wherein the digital display is based on, comprises, or uses, a Liquid Crystal Display (LCD), a Thin-Film Transistor (TFT), or a Field Emission Display (FED) display.
26. The device according to claim 25, wherein the digital display is based on, comprises, or uses, a Liquid Crystal Display (LCD), a Thin-Film Transistor (TFT), or a Field Emission Display (FED) display.
27
27. The method according to claim 1, wherein the signaling component is an audible signaling component, and wherein the signaling comprises emitting an audible sound that indicates a first status to the person.  
27. The device according to claim 1, further comprising an audible signaling component for emitting an audible sound indicating a first status to the person.
27. The device according to claim 1, wherein the signaling component is an audible signaling component for emitting an audible sound indicating a first status to the person.
28
28. The method according to claim 27, wherein the audible signaling component comprises, or uses, an electro-mechanical transducer, an electro-acoustical transducer, or a piezoelectric sounder.  
28. The device according to claim 27, wherein the audible signaling component comprises, or uses, an electro-mechanical transducer, an electro-acoustical transducer, or a piezoelectric sounder.
28. The device according to claim 27, wherein the audible signaling component comprises, or uses, an electro-mechanical transducer, an electro-acoustical transducer, or a piezoelectric sounder.
29
29. The method according to claim 28, wherein the audible signaling component comprises, or uses, a loudspeaker, and the housing further comprises a memory storing the audible sound in a digital form, and a digital to analog converter coupled between the memory and the loudspeaker for reproducing, by the loudspeaker, the stored audible sound.  
29. The device according to claim 28, wherein the audible signaling component comprises, or uses, a loudspeaker, and the device further comprises a memory storing the audible sound in a digital form, and a digital to analog converter coupled between the memory and the loudspeaker for reproducing, by the loudspeaker, the stored audible sound.
29. The device according to claim 28, wherein the audible signaling component comprises, or uses, a loudspeaker, and the device further comprises a memory storing the audible sound in a digital form, and a digital to analog converter coupled between the memory and the loudspeaker for reproducing, by the loudspeaker, the stored audible sound.
30
30. The method according to claim 27, wherein the audible signaling component consists of, comprises, or uses, a buzzer, a chime, a whistler, or a ringer, and wherein the emitted audible sound comprises a single tone, multiple tones, a melody, or music.  
30. The device according to claim 27, wherein the audible signaling component consists of, comprises, or uses, a buzzer, a chime, a whistler, or a ringer, and wherein the emitted audible sound comprises a single tone, multiple tones, a melody, or music.
30. The device according to claim 27, wherein the audible signaling component consists of, comprises, or uses, a buzzer, a chime, a whistler, or a ringer, and wherein the emitted audible sound comprises a single tone, multiple tones, a melody, or music.
31
31. The method according to claim 1, further comprising communicating with, and for being controlled by, a portable electronic device that is external to the enclosure, using a modem in the housing.  
31. The device according to claim 1, further for use with a portable electronic device, the device further comprising a modem coupled to the processor for communicating with, and for being controlled by, the portable electronic device.
31. The device according to claim 1, further for use with a portable electronic device, the device further comprising a modem coupled to the processor for communicating with, and for being controlled by, the portable electronic device.
32
32. The method according to claim 31, wherein the modem is coupled to the processor.  
31. The device according to claim 1, further for use with a portable electronic device, the device further comprising a modem coupled to the processor for communicating with, and for being controlled by, the portable electronic device.
31. The device according to claim 1, further for use with a portable electronic device, the device further comprising a modem coupled to the processor for communicating with, and for being controlled by, the portable electronic device.
33
33. The method according to claim 31, wherein the portable electronic device comprises a notebook computer, a laptop computer, a media player, a cellular telephone, a Personal Digital Assistant (PDA), a digital camera, a video recorder, or any combination thereof.  
33. The device according to claim 31, wherein the portable electronic device comprises a notebook computer, a laptop computer, a media player, a cellular telephone, a Personal Digital Assistant (PDA), a digital camera, a video recorder, or any combination thereof.
33. The device according to claim 31, wherein the portable electronic device comprises a notebook computer, a laptop computer, a media player, a cellular telephone, a Personal Digital Assistant (PDA), a digital camera, a video recorder, or any combination thereof.
34
34. The method according to claim 1, further comprising producing, by a sensor in the housing and coupled to the 47processor, an output signal responsive to a physical phenomenon.  
34. The device according to claim 1, further comprising in the housing a sensor coupled to the processor and operative to produce an output signal responsive to a physical phenomenon.
34. The device according to claim 1, further comprising in the housing a sensor coupled to the processor and operative to produce an output signal responsive to a physical phenomenon.
35
35. The method according to claim 34, wherein the signaling comprises signaling to a person in response to the sensor output signal, or wherein the generating comprises generating of smoke in in response to the sensor output signal.  
35. The device according to claim 34, wherein the signaling component is operative for signaling to a person in response to the sensor output signal, or wherein the smoke is generated in response to the sensor output signal.
35. The device according to claim 34, wherein the signaling component is operative for signaling to a person in response to the sensor output signal, or wherein the smoke is generated in response to the sensor output signal.
36
36. The method according to claim 34, wherein the sensor is a light sensor, force sensor, or pressure sensor.  
36. The device according to claim 34, wherein the sensor is a light sensor, force sensor, or pressure sensor.
36. The device according to claim 34, wherein the sensor is a light sensor, force sensor, or pressure sensor.
37
37. The method according to claim 34, wherein the sensor is a light sensor that comprises one or more photocells.  
37. The device according to claim 34, wherein the sensor is a light sensor that comprises one or more photocells.
37. The device according to claim 34, wherein the sensor is a light sensor that comprises one or more photocells.
38
38. The method according to claim 1, further comprising generating a consistent smoke plume.  
38. The device according to claim 1, further configured for generating a consistent smoke plume.
38. The device according to claim 1, further configured for generating a consistent smoke plume.
39
39. The method according to claim 1, wherein the generating comprises vaporizing a mixture.  
39. The device according to claim 1, wherein the smoke is generated by vaporizing a mixture.
39. The device according to claim 1, wherein the smoke is generated by vaporizing a mixture.
40
40. The method according to claim 1, further for use with a chimney in the housing, wherein the generating comprises forcing a vaporized mixture to be expelled into the chimney.  
40. The device according to claim 1, further comprising a chimney in the housing, and wherein the smoke is generated by forcing a vaporized mixture to be expelled into a chimney.
40. The device according to claim 1, further comprising a chimney in the housing, and wherein the smoke is generated by forcing a vaporized mixture to be expelled into a chimney.
41
41. The method according to claim 1, for use with a timer for measuring a time interval, the method further comprising measuring, by the timer, a time interval between two sensed events sensed, and activating or controlling the signaling component in response to the time interval.  
41. The device according to claim 1, further comprising a timer for measuring a time interval, wherein the signaling component is activated or controlled to indicate to the person in response to a measured time interval between two events sensed by the device.
41. The device according to claim 1, further comprising a timer for measuring a time interval, wherein the signaling component is activated or controlled to indicate to the person in response to a measured time interval between two events sensed by the device.
42
42. The method according to claim 1, further comprising affecting, by an electric motor, a physical movement.  
42. The device according to claim 1, further comprising an electric motor for affecting physical movement.
42. The device according to claim 1, further comprising an electric motor for affecting physical movement.
43
43. The method according to claim 1, further comprising switching DC power, by a controlled switch under control of the processor, from the rechargeable battery to a controlled component.  
43. The device according to claim 1, further comprising a controlled component and a controlled switch connected for switching DC power from the rechargeable battery to the controlled component, wherein the switch is connected to be controlled by the processor.
43. The device according to claim 1, further comprising a controlled component and a controlled switch connected for switching DC power from the rechargeable battery to the controlled component, wherein the switch is connected to be controlled by the processor.
44
44. The method according to claim 43, wherein the controlled component comprises, or consists of, the signaling component, or wherein the controlled component comprises, or consists of, the heater.  
44. The device according to claim 43, wherein the controlled component comprises, or consists of, the signaling component, wherein the controlled component comprises, or consists of, the heater.
44. The device according to claim 43, wherein the controlled component comprises, or consists of, the signaling component, wherein the controlled component comprises, or consists of, the heater.
45
45. The method according to claim 44, wherein the controlled switch is based on, comprises, or using, an electro-mechanical relay, a solid-state relay, or an optocouplers.  
45. The device according to claim 44, wherein the controlled switch is based on, comprises, or using, an electro-mechanical relay, a solid-state relay, or an optocouplers.
45. The device according to claim 44, wherein the controlled switch is based on, comprises, or using, an electro-mechanical relay, a solid-state relay, or an optocouplers.
46
46. The method according to claim 44, further comprising generating, by a sensor that is coupled to the processor, an output signal responsive to a physical phenomenon, wherein the switching comprises switching in response to the sensor output signal.  
46. The device according to claim 44, further comprising a sensor coupled to the processor and operative for generating an output signal responsive to a physical phenomenon, and wherein the switch is activated in response to the sensor output signal.
46. The device according to claim 44, further comprising a sensor coupled to the processor and operative for generating an output signal responsive to a physical phenomenon, and wherein the switch is activated in response to the sensor output signal.
47
47. The method according to claim 44, further comprising affecting, by the controlled component, a physical movement.  
47. The device according to claim 44, wherein the controlled component is operative to affect a physical movement.
47. The device according to claim 44, wherein the controlled component is operative to affect a physical movement.
48
48. The method according to claim 47, wherein the controlled component is a motor or a fan.  
48. The device according to claim 47, wherein the controlled component is a motor or a fan.
48. The device according to claim 47, wherein the controlled component is a motor or a fan.
49
49. The method according to claim 1, wherein the housing is substantially shaped in horizontal or vertical cross-section as elongated or oval.  
49. The device according to claim 1, wherein the housing is substantially shaped in horizontal or vertical cross-section as elongated or oval.
49. The device according to claim 1, wherein the housing is substantially shaped in horizontal or vertical cross-section as elongated or oval.
50
50. The method according to claim 1, further for use with a container in the housing that contains a liquid mixture, wherein the generating comprises vaporizing the liquid mixture.  
17. The device according to claim 1, further comprising in the housing a container for containing a liquid mixture, wherein the smoke is generated by vaporizing the liquid mixture.
50. The device according to claim 1, further comprising in the housing a container for containing a liquid mixture, wherein the smoke is generated by vaporizing the liquid mixture.
51
51. The method according to claim 1, wherein the generating comprises by heating a wire.  
50. The device according to claim 1, wherein the smoke is generated by heating a wire.
51. The device according to claim 1, wherein the smoke is generated by heating a wire.
52
52. The method according to claim 51, wherein the wire comprises, or consists of, a nickel chromium wire.
51. The device according to claim 50, wherein the wire comprises, or consists of, a nickel chromium wire.
52. The device according to claim 11, wherein the wire comprises, or consists of, a nickel chromium wire.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689